Exhibit 10.6 EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 1, 2007 (“Effective Date”), between Pegasi Energy Resources Corporation, a Texas corporation (the “Company”), and Richard A. Lindermanis (the “Employee”). WHEREAS, the Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company and its shareholders to employ the Employee in the position set forth below, and the Employee desires to serve in that capacity. WHEREAS, it is anticipated that the Company will merge or otherwise combine its business with a publicly traded shell company (“Pubco” or “Parent”) and that following the completion of that merger (the “Shell Merger”), the Employee will be employed by Pubco on the terms as are set forth herein. NOW, THEREFORE, in consideration of the foregoing premises, the Company and Employee hereby agree as follows: 1.Employment Period. The Company shall employ the Employee, and the Employee shall serve the Company, on the terms and conditions set forth in this Agreement, for the period commencing on the date of the Shell Merger and ending three years after such date (the “Initial Term” and, together with any subsequent term of Employment, the “Employment Period”). The term of employment hereunder will automatically be renewed for successive one-year terms (each such term a “Renewal Term”) unless either party shall, at least 90 days before the last day of the Employment Period, provide written notice to the other party that the Employment Period will not be extended. 2.Position and Duties. (a)The Employee shall serve as Sr. Vice President, CFO, Secretary and Treasurer of the Company, reporting to the Board, with such duties and responsibilities as are customarily assigned to such position and such other duties and responsibilities not inconsistent therewith as may be assigned to him from time to time by the Board. (b)During the Employment Period, and excluding any periods of vacation and sick leave to which the Employee is entitled, the Employee shall devote his full-time efforts to the business and affairs of the Company and use his best efforts to carry out such responsibilities faithfully and efficiently. It shall not be considered a violation of the foregoing for the Employee to (i) serve on corporate, civic or charitable boards or committees, (ii) deliver lectures or fulfill speaking engagements, (iii) manage personal investments, (iv) engage in other business activities, so long as such activities do not materially interfere with the performance of his responsibilities as an employee of the Company in accordance with this Agreement or violate the provisions of Section 8 of this Agreement. The Company acknowledges that the Private Placement Memorandum prepared in connection with the Shell Merger describes certain personal investments and/or business activities of Employee, and Company hereby consents to same and acknowledges that Employee’s pursuit of such business activities does not conflict with the Company’s business or violate the Covenant Not to Compete set forth in Section 7 below. 1 3. Compensation. (a)Base Salary. During the first contract year of the Initial Term, the Employee shall receive an annual base salary (the “Annual Base Salary”) of $210,000. Employee will receive an annual salary review by the Board, or an authorized committee thereof, on or before each anniversary of the Effective Date. The Annual Base Salary shall be payable in accordance with the Company’s payroll practices as in effect from time to time. As part of the referenced annual salary review, the Board or an authorized committee thereof may increase (but not decrease) the Annual Base Salary above the foregoing amounts at its discretion. (b)Bonus. In addition to the Annual Base Salary, the Board (or its designated compensation committee) may award Employee an annual bonus at its discretion. Employee acknowledges that Company does not currently intend to award Employee any bonuses until Company is profitable. (c)Benefits. During the Employment Period, the Employee and the Employee’s direct family shall be entitled to participate in all benefit programs of the Company or Parent, including, but not limited to, health insurance coverage, as well as all welfare benefit plans, practices, policies and programs provided by the Company or Parent, including, but not limited to any comprehensive dental plan, retirement plans and profit sharing programs the Company or Parent may provide to other employees from time to time. (d)Expenses. During the Employment Period, the Employee shall be entitled to receive prompt reimbursement for all reasonable expenses incurred by the Employee in carrying out the Employee’s duties under this Agreement, provided that the Employee complies with the policies, practices and procedures of the Company for submission of expense reports, receipts and similar documentation of such expenses. (e) Vacation. During the Employment Period, the Employee shall be entitled to a paid annual vacation of four weeks and other fringe benefits on such terms and conditions as may be determined by the Board or authorized committee thereof from time to time. 4.Termination of Employment. (a) Death or Disability.
